DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             LOIS ZELMAN,
                               Appellant,

                                    v.

 MARTIN ZELMAN, ROBERT ZELMAN, individually and as co-guardian
of the property of Martin Zelman, LISA HELD, individually and as limited
 guardian of the person of Martin Zelman, and CURTIS ROGERS, as co-
                guardian of the property of Martin Zelman,
                                Appellees.

                             Nos. 4D14-2730
                             and 4D14-3848

                           [September 2, 2015]

    Consolidated appeals of non-final orders from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Diana Lewis, Judge; L.T.
Case No. 502014GA000107XXXXMB.

    Philip M. Burlington and Nichole J. Segal of Burlington & Rockenbach,
P.A., and J. Grier Pressly III of Pressly & Pressly, P.A., West Palm Beach,
for appellant.

  Matthew Triggs and Jessica Zietz of Proskauer Rose, LLP, Boca Raton,
and Patricia K. Allen of Patricia K. Allen, P.A., West Palm Beach, for
appellee, Martin Zelman.

   Jane Kreusler-Walsh and Rebecca Mercier Vargas of Kreusler-Walsh,
Compiani & Vargas, P.A., West Palm Beach, Peter A. Sachs of Jones,
Foster, Johnston & Stubbs, P.A., West Palm Beach, and Michael W.
Connors of Michael W. Connors, P.A., North Palm Beach, for appellees,
Robert Zelman, individually and as co-guardian of the property of Martin
Zelman, Lisa Held, individually, and as limited guardian of the person of
Martin Zelman, and Curtis Rogers, as co-guardian of the property of
Martin Zelman.

PER CURIAM.

   These consolidated appeals are of two orders in the same guardianship
proceeding where we have reversed orders in related cases. See Zelman v.
Zelman, No. 4D14-1858, 2015 WL 4002241 (Fla. 4th DCA July 1, 2015),
reh’g denied (Aug. 18, 2015); and Zelman v. Zelman, Nos. 4D14-1851 and
4D14-1887 (Fla. 4th DCA Sept. 2, 2015). We reverse the orders of June
9, 2014 and September 12, 2014. We note that the source of funds used
to finance the divorce should be determined by the judge in the divorce
case, pursuant to Chapter 61, Florida Statutes (2015).

STEVENSON, GROSS and TAYLOR, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                 -2-